           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 1 of 32 Page ID #:50



                       1   SCHIFF HARDIN LLP
                           Steven E. Swaney (SB# 221437)
                       2   sswaney@schiffhardin.com
                           Four Embarcadero Center, Suite 1350
                       3   San Francisco, CA 94111
                           Telephone: 415.901.8700
                       4   Facsimile: 415.901.8701
                       5   Attorneys for Defendants
                           Graco Children’s Products, Inc. and
                       6   Newell Brands Inc.
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                         CENTRAL DISTRICT OF CALIFORNIA
                     10
                     11    NAYONNA BREZINSKI, on behalf of              Case No. 5:20-cv-00347-SVW-SHK
                           herself and all others similarly situated,
                     12                                                 MEMORANDUM OF POINTS AND
                                            Plaintiff,                  AUTHORITIES IN SUPPORT OF
                     13                                                 DEFENDANTS’ MOTION TO
                           v.                                           DISMISS
                     14
                           GRACO CHILDREN’S PRODUCTS,
                     15    INC. and NEWELL BRANDS INC.
                     16                     Defendants.
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                              CASE NO. 5:20-CV-00347-SVW-SHK
   SAN FRA NCI SCO


                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 2 of 32 Page ID #:51



                       1                                        TABLE OF CONTENTS
                       2
                                                                                                                                    Page
                       3   I.     INTRODUCTION ........................................................................................... 1
                       4   II.    BACKGROUND ............................................................................................. 4
                       5   III.   MOTION TO DISMISS FOR LACK OF STANDING ................................. 6
                       6          A.      The Recall Is Insufficient to Establish an Injury to Plaintiff ................ 6
                       7          B.      Plaintiff Has No “Benefit of the Bargain” Injury Because the
                                          Product Has Performed As Advertised ................................................. 8
                       8
                                  C.      Plaintiff Lacks Standing to Assert Claims Based on Products
                       9                  She Did Not Purchase ........................................................................... 9
                     10           D.      Plaintiff Lacks Standing to Seek Injunctive Relief............................. 11
                     11           E.      Plaintiff Lacks Standing to Seek Monetary Relief Because Her
                                          Damages Claims Are Mooted by the Recall ....................................... 12
                     12
                           IV.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                     13           UNDER RULE 12(B)(6) ............................................................................... 14
                     14           A.      Plaintiff’s CLRA Claim Must Be Dismissed For Failure to Plead
                                          the Required Elements for a Damages Claim ..................................... 14
                     15
                                  B.      Plaintiff Fails to Allege Facts Sufficient to Support Her Fraud-
                     16                   Based Claims....................................................................................... 16
                     17                   1.       The Complaint Fails to Identify Any Affirmative
                                                   Misrepresentations Upon Which Plaintiff Relied .................... 17
                     18
                                          2.       Plaintiff Fails to Plausibly Allege an Actionable Omission ..... 19
                     19
                                  C.      Plaintiff Fails to Allege a Breach of Warranty Claim ........................ 21
                     20
                           V.     PLAINTIFF’S NATIONWIDE CLASS ALLEGATIONS SHOULD
                     21           BE DISMISSED UNDER RULE 12(B)(6), 12(B)(1), AND/OR
                                  STRICKEN UNDER RULE 12(F) ............................................................... 22
                     22
                                  A.      The Failure to Specify the Applicable Law Requires Dismissal ........ 22
                     23
                                  B.      Plaintiff’s Nationwide Class Allegations Should Be Stricken
                     24                   Under Rule 12(f) ................................................................................. 23
                     25           C.      Plaintiff’s Nationwide Class Allegations Should Be Dismissed
                                          Because She Lacks Standing .............................................................. 25
                     26
                           VI.    CONCLUSION ............................................................................................. 25
                     27
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                           DEFENDANTS' MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                 -i-                                    DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 3 of 32 Page ID #:52



                       1
                       2                                        TABLE OF AUTHORITIES
                       3
                                                                                                                                      Page(s)
                       4
                           Cases
                       5
                           Allen v. Hylands, Inc.,
                       6
                              2012 WL 1656750 (C.D. Cal. May 2, 2012)...................................................... 10
                       7
                           Ang v. Bimbo Bakeries USA, Inc.,
                       8     2014 WL 1024182 (N.D. Cal. Mar. 13, 2014) ................................................... 11
                       9
                           Avila v. Vita Pharma., Inc.,
                     10       2013 WL 12124054 (C.D. Cal. Feb. 7, 2013) .................................................... 16
                     11    Beckman v. Ariz. Canning Co.,
                     12       2019 WL 4277393 (S.D. Cal. Sept. 9, 2019) ..................................................... 15
                     13    Bell v. Blizzard Entmt., Inc.,
                              2013 WL 12063912 (C.D. Cal. Apr. 3, 2013) .............................................. 11, 12
                     14
                     15    Bertram v. Terayon Comm’n Sys., Inc.,
                              2001 WL 514358 (C.D. Cal. Mar. 27, 2001) ..................................................... 13
                     16
                           Bobo v. Optimum Nutrition, Inc.,
                     17
                             2015 WL 13102417 (S.D. Cal. Sept. 11, 2015) ................................................. 10
                     18
                           Cadena v. Am. Honda Motor Co.,
                     19      2019 WL 3059931 (C.D. Cal. May 29, 2019).................................................... 20
                     20
                           Campbell v. eBay, Inc.,
                     21      2013 WL 4764526 (N.D. Cal. Sept. 5, 2013)..................................................... 15
                     22    Cattie v. Wal-Mart Stores, Inc.,
                     23      504 F. Supp. 2d 939 (S.D. Cal. 2007) ................................................................ 16
                     24    Cheng v. BMW of N. Am., LLC,
                     25      2013 WL 3940815 (C.D. Cal. July 26, 2013) .................................................... 14

                     26    City of Los Angeles v. Davis,
                              440 U.S. 625 (1979) ........................................................................................... 12
                     27
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                            DEFENDANTS' MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                   - ii -                                DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 4 of 32 Page ID #:53



                       1   City of Los Angeles v. Lyons,
                       2      461 U.S. 95 (1983) ............................................................................................. 11

                       3   Coffelt v. Kroger Co.,
                             2018 WL 6004543 (C.D. Cal. Aug. 17, 2018) ......................................... 2, 6, 7, 8
                       4
                       5   Contreras v. Johnson & Johnson Consumer Cos.,
                             2012 WL 12096581 (C.D. Cal. Nov. 29, 2012) ................................................. 10
                       6
                           Darisse v. Nest Labs, Inc.,
                       7
                             2016 WL 4385849 (N.D. Cal. Aug. 15, 2016) ................................................... 24
                       8
                           Davidson v. Kimberly-Clark Corp.,
                       9     889 F.3d 956 (9th Cir. 2018) .............................................................................. 12
                     10
                           DeArmey v. Hawaiian Isles Kona Coffee Co.,
                     11      2019 WL 6723413 (C.D. Cal. July 22, 2019) .............................................. 24, 25
                     12    Degelmann v. Advanced Med. Optics, Inc.,
                     13      2010 WL 55874 (N.D. Cal. Jan. 4, 2010) ............................................................ 7
                     14    Elias v. Hewlett-Packard Co.,
                              903 F. Supp. 2d 843 (N.D. Cal. 2012)................................................................ 17
                     15
                     16    GCB Commc’ns v. U.S. S. Commc’ns,
                             650 F.3d 1257 (9th Cir. 2011) ............................................................................ 12
                     17
                           Gram v. Intelligender,
                     18
                             2010 WL 11601035 (C.D. Cal. Oct. 8, 2010) .................................................... 23
                     19
                           Jasper v. Abbott Labs., Inc.,
                     20       834 F. Supp. 2d 766 (N.D. Ill. 2011).................................................................... 7
                     21
                           Katz v. Fiat/Chrysler Automobiles,
                     22      2015 WL 2452419 (M.D. Pa. May 21, 2015) ...................................................... 7
                     23    Kearns v. Ford Motor Co.,
                     24      567 F.3d 1120 (9th Cir. 2009) ...................................................................... 16, 17
                     25    Knievel v. ESPN,
                     26      393 F.3d 1068 (9th Cir. 2005) .............................................................................. 5

                     27    K&N Eng’g, Inc. v. Spectre Performance,
                             2010 WL 11468976 (C.D. Cal. Feb. 9, 2010) .................................................... 13
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                             DEFENDANTS’ MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                   - iii -                                DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 5 of 32 Page ID #:54



                       1   Kramer v. Wilson Sporting Goods Co.,
                       2     2013 WL 12133670 (C.D. Cal. Dec. 13, 2013) ................................................. 24

                       3   Laster v. T-Mobile USA, Inc.,
                              407 F. Supp. 2d 1181 (S.D. Cal. 2005) ........................................................ 15, 16
                       4
                       5   Lujan v. Defenders of Wildlife,
                              504 U.S. 555 (1992) ....................................................................................... 6, 10
                       6
                           Marsh v. First Bank of Del.,
                       7
                             2014 WL 554553 (N.D. Cal. Feb. 7, 2014) ........................................................ 24
                       8
                           Mazza v. Am. Honda Motor Co.,
                       9     666 F.3d 581 (9th Cir. 2012) ........................................................................ 23, 24
                     10
                           In re McNeil Consumer Healthcare Marketing & Sales Prac. Litig.,
                     11       877 F. Supp. 2d 254 (E.D. Pa. 2012).................................................................... 7
                     12    Mollicone v. Universal Handicraft, Inc.,
                     13      2017 WL 440257 (C.D. Cal. Jan. 30, 2017)....................................................... 25
                     14    In re NJOY Consumer Class Action Litig.,
                              2014 WL 12586074 (C.D. Cal. Oct. 20, 2014) .................................................. 21
                     15
                     16    O’Neil v. Simplicity, Inc.,
                             553 F. Supp. 2d 1110 (D. Minn. 2008) .................................................... 6, 7, 8, 9
                     17
                           O’Neil v. Simplicity, Inc.,
                     18
                             574 F.3d 501 (8th Cir. 2009) ............................................................................ 7, 9
                     19
                           Outboard Marine Corp. v. Superior Court,
                     20      52 Cal. App. 3d 30 (1975) .................................................................................. 16
                     21
                           In re Packaged Seafood Prods. Antitrust Litig.,
                     22       242 F. Supp. 3d 1033 (S.D. Cal. 2017) .............................................................. 22
                     23    Phillips Petroleum Co. v. Shutts,
                     24       472 U.S. 797 (1985) ........................................................................................... 24
                     25    Romero v. Flowers Bakeries, LLC,
                     26      2015 WL 2125004 (N.D. Cal. May 6, 2015) ............................................... 18, 19

                     27    Route v. Mead Johnson Nutrition Co.,
                             2013 WL 658251 (C.D. Cal. Feb. 21, 2013) ...................................................... 24
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                            DEFENDANTS’ MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                   - iv -                                DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 6 of 32 Page ID #:55



                       1   Rushing v. Williams-Sonoma, Inc.,
                       2     2016 WL 4269787 (N.D. Cal. Aug. 15, 2016) ................................................... 11

                       3   Sims v. Kia Motors Am., Inc.,
                              2014 WL 12558251 (C.D. Cal. Oct. 8, 2014) .................................................... 19
                       4
                       5   Spokeo, Inc. v. Robins,
                              ––– U.S. –––, 136 S. Ct. 1540 (2016) .................................................................. 6
                       6
                           In re Static Random Access Memory Antitrust Litig.,
                       7
                               580 F. Supp. 2d 896 (N.D. Cal. 2008)................................................................ 23
                       8
                           Steel Co. v. Citizens for Better Env’t,
                       9      523 U.S. 83 (1998) ............................................................................................... 6
                     10
                           Stephenson v. Neutrogena Corp.,
                     11       2012 WL 8527784 (N.D. Cal. July 27, 2012) .................................................... 11
                     12    Stitt v. Citibank,
                     13        2015 WL 9177662 (N.D. Cal. Dec. 17, 2015) ................................................... 24
                     14    Summers v. Earth Island Inst.,
                             555 U.S. 488 (2009) ........................................................................................... 11
                     15
                     16    Thomas v. Costco Wholesale Corp.,
                             2013 WL 1435292 (N.D. Cal. Apr. 9, 2013)...................................................... 19
                     17
                           Tosh-Surryhne v. Abbott Labs. Inc.,
                     18
                              2011 WL 4500880 (E.D. Cal. Sept. 27, 2011) ................................................... 13
                     19
                           Town of Chester v. Laroe Estates, Inc.,
                     20      --- U.S. ---, 137 S.Ct. 1645 (2017) ..................................................................... 11
                     21
                           Tsonev v. Kia Motors Am., Inc.,
                     22       2016 WL 10000244 (C.D. Cal. Nov. 9, 2016) ................................................... 24
                     23    Vavak v. Abbott Labs., Inc.,
                     24      2011 WL 10550065 (C.D. Cal. June 17, 2011).................................................. 13
                     25    Vess v. Ciba–Geigy Corp.,
                     26       317 F.3d 1097 (9th Cir. 2003) ...................................................................... 17, 18

                     27    Von Grabe v. Sprint PCS,
                             312 F. Supp. 2d 1285 (S.D. Cal. 2003) .............................................................. 15
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                             DEFENDANTS’ MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                    -v-                                   DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 7 of 32 Page ID #:56



                       1   Wash. Mut. Bank v. Superior Court,
                       2     24 Cal. 4th 906 (2001) ........................................................................................ 23

                       3   Whitson v Bumbo,
                             2009 WL 1515597 (N.D. Cal. April 16, 2009) ........................................ 2, 7, 8, 9
                       4
                       5   Winzler v. Toyota Motor Sales, U.S.A. Inc.,
                             681 F.3d 1208 (10th Cir. 2012) .................................................................... 13, 14
                       6
                           Statutes
                       7
                       8   Cal. Bus. & Prof. Code § 17200 et seq. ............................................................ passim

                       9   Cal. Bus. & Prof. Code § 17500 et seq. ................................................... 6, 13, 16, 17
                     10    Cal. Civ. Code § 1750 et seq. ........................................................................... passim
                     11
                           Cal. Civ. Code § 1761(d) ......................................................................................... 14
                     12
                           Cal. Civ. Code § 1770(a) ......................................................................................... 14
                     13
                           Cal. Civ. Code § 1782.............................................................................................. 15
                     14
                     15    Cal. Civ. Code § 1782(a) ......................................................................................... 15
                     16    Fed. R. Civ. P. 8 ....................................................................................................... 22
                     17    Fed. R. Civ. P. 9 ....................................................................................................... 19
                     18
                           Fed. R. Civ. P. 9(b) ........................................................................................... passim
                     19
                           Fed. R. Civ. P. 12 ....................................................................................................... 5
                     20
                           Fed. R. Civ. P. 12(b)(1) ........................................................................... 6, 12, 22, 25
                     21
                     22    Fed. R. Civ. P. 12(b)(6) .................................................................................... passim
                     23    Fed. R. Civ. P. 12(F) .......................................................................................... 22, 23
                     24    Other Authorities
                     25
                           https://safetosleep.nichd.nih.gov/safesleepbasics/SIDS/SIDSisNot ....................... 20
                     26
                     27
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                                DEFENDANTS’ MOTION AND MOTION TO
   SAN FRA NCI SCO
                                                                                      - vi -                                 DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 8 of 32 Page ID #:57



                       1   I.    INTRODUCTION
                       2         This is a quintessential no-injury product liability case recast as a “consumer
                       3   fraud” class action. Other than the bare allegations that Plaintiff bought a Graco
                       4   Little Lounger Rocking Seat in 2018 and that Defendants voluntarily recalled Little
                       5   Lounger Seats in January 2020, the Complaint contains not a single allegation
                       6   relating to Plaintiff’s use of the product or identifying any injury that the product
                       7   caused her. It appears Plaintiff believes the mere existence of a product recall is
                       8   sufficient both to establish an injury in fact and to support sweeping allegations of
                       9   “consumer fraud.” But Plaintiff is wrong: to invoke the jurisdiction of the federal
                     10    courts, Plaintiff must set forth facts establishing that she sustained an actual injury
                     11    caused by some wrongful conduct attributable to Defendants. And courts in this
                     12    Circuit have made clear that the mere purchase of an allegedly “defective” product
                     13    subject to a recall is not enough, without more, to establish an injury in fact to
                     14    support Article III standing. Here, the factual allegations in the Complaint—to the
                     15    extent there are any—come nowhere close to establishing that Plaintiff suffered a
                     16    concrete and particularized injury sufficient to confer standing, or that Defendants
                     17    “defrauded” consumers by knowingly selling a dangerous product. Accordingly, the
                     18    complaint should be dismissed for lack of jurisdiction and/or failure to state a claim.
                     19          Although there have been no reported injuries related to the Little Lounger
                     20    Seat, Defendants—in conjunction with the United States Consumer Product Safety
                     21    Commission—initiated a voluntary recall of the product based on positional
                     22    asphyxiation incidents that have occurred in other manufacturers’ “incline sleep”
                     23    products. That is, despite there being zero reports of such incidents occurring in the
                     24    Little Lounger Seat, and despite the fact that the Little Lounger Seat was not
                     25    marketed as an “incline sleep product,” out of an abundance of caution Defendants
                     26    proactively recalled the product. The CPSC recall provides both notice to
                     27    consumers and a remedy—including for many purchasers a full refund of the actual
                     28    purchase price plus sales tax; other consumers are entitled to an $80 voucher
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                     -1-             CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
           Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 9 of 32 Page ID #:58



                       1   representing the suggested retail price of the Little Lounger Seat. Thus, purchasers
                       2   of Little Lounger Seats, including Plaintiff, already have a remedy in hand that
                       3   provides them with a refund of the money they paid for the product—even though
                       4   none of them ever experienced a positional asphyxiation incident.
                       5         Rather than availing herself of the full refund already available to her, Plaintiff
                       6   has brought this putative class action. But courts in this Circuit and around the
                       7   country have held that the mere fact of a product recall does not establish that owners
                       8   of the product have suffered an “overpayment” injury sufficient to confer Article III
                       9   standing. See, e.g., Coffelt v. Kroger Co., 2018 WL 6004543, at *10 (C.D. Cal. Aug.
                     10    17, 2018) (“[T]he presence of a [product] recall alone . . . does not establish harm,
                     11    economic or otherwise.”); Whitson v Bumbo, 2009 WL 1515597, at *4 (N.D. Cal.
                     12    April 16, 2009) (plaintiff’s purchase of a child seat that was later recalled did not
                     13    establish standing where she had “not alleged how or whether she used her Bumbo
                     14    seat, nor has she alleged that she or a child on whose behalf she has standing to sue
                     15    was injured by the seat”). Plaintiff pleads nothing beyond the existence of the recall
                     16    that demonstrates any injury to her—she makes no allegation that she ever used her
                     17    Little Lounger Seat, much less that it malfunctioned or that it has done anything less
                     18    than provide her with exactly what she bargained for.
                     19          Even if Plaintiff had standing, the Complaint fails state a claim for relief. The
                     20    gravamen of Plaintiff’s legal claims appears to be that “Inclined Sleepers are unsafe
                     21    for sleeping infants [but] Defendants marketed and sold the products as suitable for
                     22    infants.” Compl. ¶ 24. But nowhere does the Complaint identify any actual
                     23    marketing statement specific to the Little Lounger Seat that Plaintiff saw and relied
                     24    upon, much less any marketing statements representing the Little Lounger Seat to
                     25    be an “inclined sleeper.” Rule 9(b) requires Plaintiff to provide a clear and
                     26    unambiguous account of the allegedly fraudulent statements that form the basis for
                     27    her claim; the Complaint comes nowhere close to meeting this requirement.
                     28          Recognizing she has no basis to claim the product she purchased was
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -2-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 10 of 32 Page ID #:59



                       1   “misleadingly advertised,” Plaintiff attempts to bolster her claims by including in
                       2   her allegations two different Graco products that she never purchased and that are
                       3   not subject to a recall: the Duet Glide Baby Swing and the DreamGlider. Plaintiff
                       4   lumps the Little Lounger Seat together with these unpurchased products, labels
                       5   them all as “inclined sleepers,” and then vaguely alleges they were all “deceptively
                       6   marketed” as “safe environments for sleep”—despite the fact that Plaintiff never
                       7   bought the Duet Glide or DreamGlider and never acted upon any of the marketing
                       8   statements specific to those products. This sleight-of-hand maneuver fails because
                       9   Plaintiff cannot, as a matter of law, have any injury caused by products she never
                     10    purchased and alleged marketing statements she never saw or relied upon.
                     11          Plaintiff’s fraudulent non-disclosure claims fare no better. The Complaint’s
                     12    scattershot allegations reveal no coherent theory as to what information Defendants
                     13    should have disclosed to consumers regarding the Little Lounger Seat. Plaintiff’s
                     14    vague mantra, repeated throughout the Complaint, that “inclined sleepers” are not
                     15    “suitable for infants” (e.g., Compl. ¶ 1), is insufficient under Rule 9(b) to
                     16    adequately identify what Defendants were allegedly required to disclose. To the
                     17    extent Plaintiff’s theory is that Defendants were obligated to disclose the “risk” of
                     18    positional asphyxiation she claims to be associated with “inclined sleepers,” she
                     19    fails to allege Defendants’ knowledge that the Little Lounger Seat presented such a
                     20    “risk” at the time she purchased the product in July 2018. Again, there has never
                     21    been a reported positional asphyxiation incident in a Little Lounger Seat. Plaintiff’s
                     22    conclusory—and outrageous—assertion that Defendants have known of this
                     23    asphyxiation risk “for as long as they sold the” Little Lounger Seat (Compl. ¶ 6) is
                     24    insufficient to support her accusations. Indeed, Rule 9(b) exists for the very reason
                     25    of disallowing such vague, conclusory assertions to survive a motion to dismiss.
                     26          Plaintiff’s claims are subject to dismissal for other reasons, as well. Plaintiff
                     27    brings a variety of common-law causes of action on behalf of a proposed
                     28    nationwide class, without specifying which jurisdiction’s law applies to those
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -3-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 11 of 32 Page ID #:60



                       1   claims. This requires dismissal under Rule 12(b)(6). Moreover, these nationwide
                       2   class allegations should be stricken because such claims cannot be asserted on
                       3   behalf of a nationwide class without violating due process. For the foregoing
                       4   reasons, among many others, the Complaint should be dismissed in its entirety.
                       5   II.   BACKGROUND
                       6         Plaintiff alleges that in July 2018 she purchased a Little Lounger Seat at
                       7   Walmart in Moreno Valley, California. Compl. ¶ 9. Beyond that, the Complaint
                       8   contains no factual allegations regarding Plaintiff: there are no allegations regarding
                       9   why Plaintiff purchased the Seat; no allegations regarding where, how, or even who
                     10    used the Seat, if anyone; and no allegations regarding what marketing materials
                     11    Plaintiff saw, found material, and relied on in making the purchase.
                     12          Plaintiff labels the Little Lounger Seat an “inclined sleeper” (id. ¶ 1),
                     13    although the Complaint identifies no advertisements or other marketing statements
                     14    in which Defendants represented the Little Lounger Seat to be a “sleeper” or
                     15    “inclined sleeper.” According to Plaintiff, “inclined sleepers” are “inherently
                     16    unsafe” because “positioning an infant at an incline between 10 and 30 degrees . . .
                     17    increases the risk that the infant’s head will slip into a dangerous position, tilt to
                     18    construct the windpipe and/or cause the infant’s face to become pressed against the
                     19    padded fabric in the [product] and block airflow, which . . . increases the risk of
                     20    death by asphyxiation.” Id. ¶ 5. Plaintiff claims she would not have purchased the
                     21    Little Lounger Seat “had she known that there was a significant risk that the Little
                     22    Lounger was dangerous and unfit to perform its intended purpose.” Id. ¶ 9. As
                     23    indicated above, however, the Complaint does not allege that any child anywhere
                     24    has ever experienced a “positional asphyxiation” incident in a Little Lounger Seat.
                     25          The impetus for this lawsuit is the recent voluntary recall of Little Lounger
                     26    Seats initiated by Defendants in conjunction with the CPSC. Id. ¶ 7. The reason
                     27    Defendants recalled the Little Lounger Seat is grounded in positional asphyxiation
                     28    incidents connected to a different product made by a different manufacturer—the
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -4-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 12 of 32 Page ID #:61



                       1   Fisher-Price Rock ‘N Play. Id. ¶ 23. To be clear, there have been zero reported
                       2   incidents of positional asphyxiation occurring in a Graco Little Lounger Seat;
                       3   whatever issue may affect the Fisher-Price Rock ‘N Play does not appear to affect the
                       4   Little Lounger. See Swaney Decl. Ex. A. Nevertheless, the Little Lounger was
                       5   recalled in an abundance of caution due to reports of injuries having occurred after
                       6   infants placed in other manufacturers’ inclined sleep products rolled from their back
                       7   to their stomach or side. See id. The recall provides refunds or vouchers to purchasers
                       8   of the Little Lounger Seats depending on the date of purchase. See Swaney Decl. B.1
                       9   Under the terms of the recall, Plaintiff is entitled to receive a voucher either for the
                     10    actual purchase price (if she has a proof of purchase) or $80 (if she does not, which
                     11    represents the MSRP for the Little Lounger Seat). That is, Plaintiff is already entitled
                     12    to a monetary remedy that reimburses her for the full amount she paid for the Little
                     13    Lounger Seat—which, again, has never malfunctioned or caused any harm to her.
                     14          The Complaint also seeks to malign two additional Graco products, the Duet
                     15    Glide Swing and DreamGlider, even though Plaintiff does not allege she purchased
                     16    either product. Plaintiff appears to believe she can bring claims relating to those
                     17    products because she also labels them as “inclined sleepers” (Compl. ¶ 4), but as the
                     18    Complaint makes clear those products are significantly different in design than the
                     19    Little Lounger Seat that Plaintiff purchased. Id. at p. 20. The marketing statements
                     20    for those other products are also entirely different than the Little Lounger Seat. Id. ¶¶
                     21    4a-4c. Those products are not part of the recall, and there is no allegation of any
                     22    asphyxiation incidents with those products (and Defendants are aware of none).
                     23          Plaintiff asserts common-law claims for fraud, unjust enrichment, and breach
                     24    of express and implied warranty on behalf of all persons in the United States who
                     25    purchased Little Lounger Seats, Duet Glide Swings, and DreamGliders, although
                     26
                           1
                             The recall is referenced throughout the Complaint; thus, the Court may consider
                     27    the recall announcement in deciding this motion. See, e.g., Knievel v. ESPN, 393
                           F.3d 1068, 1076 (9th Cir. 2005) (documents incorporated by reference in a
                     28    complaint may be considered in deciding a Rule 12 motion to dismiss).
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                     -5-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 13 of 32 Page ID #:62



                       1   she does not identify which jurisdiction(s) law(s) she seeks to apply to those claims.
                       2   See Compl. ¶¶ 62-94. She also asserts claims under California’s Consumer Legal
                       3   Remedies Act (CLRA), Unfair Competition Law (UCL), and False Advertising
                       4   Law (FAL) on behalf a California subclass. Id. ¶¶ 95-116.
                       5   III.   MOTION TO DISMISS FOR LACK OF STANDING
                       6          The complaint must be dismissed under Rule 12(b)(1) for lack of subject-
                       7   matter jurisdiction because Plaintiff has suffered no injury and therefore lacks
                       8   standing under Article III. To invoke the jurisdiction of the federal courts, a
                       9   plaintiff must establish the three elements that form the “irreducible constitutional
                     10    minimum of standing”: (1) injury in fact; (2) causation; and (3) redressability.
                     11    Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also Steel Co. v.
                     12    Citizens for Better Env’t, 523 U.S. 83, 103 (1998) (injury in fact is the “[f]irst and
                     13    foremost” requirement of standing). To satisfy that requirement, the plaintiff’s
                     14    claimed injury must be “both concrete and particularized,” and “not conjectural or
                     15    hypothetical.” Spokeo, Inc. v. Robins, ––– U.S. –––, 136 S. Ct. 1540, 1548 (2016).
                     16    To be “particularized,” the plaintiff must have personally suffered the alleged
                     17    injury. Id. And to be “concrete,” the “injury must be ‘de facto’; that is, it must
                     18    actually exist.” Id. “Where, as here, a case is at the pleading stage, the plaintiff must
                     19    clearly allege facts demonstrating each element.” Id. at 1547 (emphasis added).
                     20           A.    The Recall Is Insufficient to Establish an Injury to Plaintiff
                     21           It is well-settled in the federal courts that “the presence of a [product] recall
                     22    alone does not establish . . . harm, economic or otherwise.” Coffelt v. Kroger Co.,
                     23    2018 WL 6004543, at *10 (C.D. Cal. Aug. 17, 2018); O’Neil v. Simplicity, Inc., 553
                     24    F. Supp. 2d 1110, 1116 (D. Minn. 2008) (the mere fact a product “has been recalled
                     25    does not ipso facto mean that the [product] has a manifest defect” sufficient to
                     26    establish injury in fact). Thus, to have Article III standing, the owner of a product
                     27    subject to a recall must demonstrate an injury beyond simply having purchased the
                     28    product; merely “alleg[ing] that a product line contains a defect, or that a product is
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -6-           CASE NO. 5:20-CV-00347-SVW-SHK

                                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 14 of 32 Page ID #:63



                       1   at risk of manifesting the defect,” is not enough. O’Neil v. Simplicity, Inc., 574 F.3d
                       2   501, 503 (8th Cir. 2009).
                       3         For these reasons, courts in this Circuit and around the country have
                       4   dismissed “consumer fraud” class actions based on a product recall where—as
                       5   here—there are no allegations identifying any actual injury to the named plaintiff
                       6   herself. See, e.g., Coffelt, 2018 WL 6004543, at *10 (purchaser of recalled frozen
                       7   vegetables lacked standing in the absence of any indication the vegetables he
                       8   purchased caused him harm); Whitson, 2009 WL 1515597, at *6 (purchaser of
                       9   recalled child seat lacked standing because she alleged no malfunction of her seat or
                     10    any other harm related to the alleged defect); Degelmann v. Advanced Med. Optics,
                     11    Inc., 2010 WL 55874, at *4 (N.D. Cal. Jan. 4, 2010) (buyers of recalled contact lens
                     12    solution had no injury in fact because they could identify no economic loss arising
                     13    from their purchases); Jasper v. Abbott Labs., Inc., 834 F. Supp. 2d 766, 772 (N.D.
                     14    Ill. 2011) (purchaser of recalled baby formula failed to show injury in absence of
                     15    allegation that her child was sickened by consuming it); O’Neil, 553 F. Supp. 2d at
                     16    1116 (owners of recalled “drop-side” crib had no injury in fact because their crib
                     17    never malfunctioned or caused injury); In re McNeil Consumer Healthcare
                     18    Marketing & Sales Prac. Litig., 877 F. Supp. 2d 254, 273 (E.D. Pa. 2012)
                     19    (purchasers of recalled over-the-counter healthcare products lacked injury in fact
                     20    where they failed to allege they personally suffered physical harm or economic
                     21    loss); Katz v. Fiat/Chrysler Automobiles, 2015 WL 2452419, at *2-3 (M.D. Pa.
                     22    May 21, 2015) (owner of recalled car lacked standing because the defect never
                     23    manifested in his vehicle and he had sustained no other harm).
                     24          As the foregoing cases make clear, the Complaint must be dismissed for lack
                     25    of standing because Plaintiff pleads no facts other than the bare allegation that she
                     26    purchased a Little Lounger Seat. In fact, other than the statement that she bought
                     27    the product at Walmart in July 2018 and boilerplate language that she “relied on
                     28    Defendants’ representations” at the time of purchase (Compl. ¶ 9), the Complaint
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -7-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 15 of 32 Page ID #:64



                       1   contains not a single fact regarding Plaintiff at all. Plaintiff does not allege that any
                       2   child even used the Little Lounger Seat she purchased, much less that her Little
                       3   Lounger Seat caused any injury to any child. Simply put, the complaint contains no
                       4   allegation that Plaintiff suffered a “concrete” or “particularized” injury caused by the
                       5   Little Lounger Seat; that Graco has voluntarily recalled the product is simply not
                       6   enough, without more, to establish injury in fact to Plaintiff. See Coffelt, 2018 WL
                       7   6004543, at *8; Whitson, 2009 WL 1515597, at *4.
                       8
                                 B.     Plaintiff Has No “Benefit of the Bargain” Injury Because the
                       9                Product Has Performed As Advertised
                     10          Plaintiff will surely argue the Complaint adequately pleads an economic
                     11    injury in the form of “overpaying” for a product she thought was safe for a child but
                     12    that is allegedly “not safe.” See, e.g., Compl. ¶ 51 (alleging “Defendants’ deceptive
                     13    marketing . . . induced consumers who would not have otherwise purchased the
                     14    [product] to purchase it. . . and/or pay a higher price than they would have
                     15    otherwise paid for the product were it not false or misleadingly advertised.”). But
                     16    this “benefit of the bargain” theory of injury is untenable in this case because there
                     17    is no indication that Plaintiff’s Little Lounger Seat failed to perform as advertised.
                     18          The theory of Plaintiff’s case is that the Little Lounger Seat she purchased
                     19    increased the risk of positional asphyxia to children sleeping in the Seat (Compl. ¶ 5);
                     20    however, neither Plaintiff—nor any other purchaser of a Little Lounger Seat—has
                     21    ever experienced such an incident. Because Plaintiff “fail[s] to allege that her [seat]
                     22    manifested the purported defect . . . [she] does not have standing for her claims under
                     23    a ‘benefit of the bargain’ theory or any other stated theory.” Whitson, 2009 WL
                     24    1515597, at *6. That is, Plaintiff has no “economic injury” based on her purchase of
                     25    a product that has actually served its intended purpose for years without causing
                     26    harm to anyone.
                     27          The O’Neil v. Simplicity case is directly on point. There, the plaintiffs
                     28    brought a putative class action based on their purchase of a “drop side” crib that
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -8-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 16 of 32 Page ID #:65



                       1   was later recalled by the manufacturer due to a potential entrapment hazard. 553 F.
                       2   Supp. 2d 1110, 1111-12 (D. Minn. 2008). The plaintiffs alleged a “benefit-of-the-
                       3   bargain” theory like the one Plaintiff advances here—i.e., that they “bargained for a
                       4   safe crib with a functioning drop side[, but] they received a crib without one.” Id. at
                       5   1116. But the court concluded “that benefit-of-the-bargain damages do not cut the
                       6   mustard for the types of claims at issue here,” because there was no indication the
                       7   plaintiffs’ crib failed to deliver what was promised:
                       8          [Plaintiffs] cannot complain that they received less than what they
                                  bargained for—that is, they cannot claim they received a crib
                       9          without a functioning drop side—when their drop side has
                                  functioned without incident since it was purchased over four years
                     10           ago . . . . Simply put, the [Plaintiffs] bargained for a crib with a
                                  functioning drop side, and that is precisely what they received.
                     11
                           Id. at 1118. On appeal the Eighth Circuit affirmed, finding that a “benefit-of-the-
                     12
                           bargain” theory of injury was unfounded “because [defendants] have not failed to
                     13
                           deliver what was promised. . . . The [Plaintiffs’] crib performs just as it was
                     14
                           intended, and thus there is no injury and no basis for relief.” O’Neil, 574 F.3d at
                     15
                           504-05; see also Whitson, 2009 WL 1515597, at *4 (plaintiff’s purchase of a child
                     16
                           seat that was recalled by manufacturer did not establish standing where she had
                     17
                           “not alleged how or whether she used her Bumbo seat, nor has she alleged that she
                     18
                           or a child on whose behalf she has standing to sue was injured by the seat”).
                     19
                                 The same is true here. Plaintiff bargained for Little Lounger Seat presumably
                     20
                           to use as a seat in which to place an infant, and there is no factual allegation in the
                     21
                           Complaint that the product failed to serve that purpose. Simply put, Plaintiff bought a
                     22
                           product almost two years ago but does not allege she ever experienced any problem
                     23
                           with it; on these facts, she cannot plausibly claim she failed to receive what she paid
                     24
                           for. “[T]hus there is no injury and no basis for relief.” O’Neil, 574 F.3d at 505.
                     25
                                 C.     Plaintiff Lacks Standing to Assert Claims Based on Products She
                     26                 Did Not Purchase
                     27          Plaintiff also lacks standing to pursue claims based on the Duet Glide Swing
                     28    and DreamGlider because she fails to allege that she sustained any injury caused by
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                     -9-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 17 of 32 Page ID #:66



                       1   those unpurchased products. See Lujan, 504 U.S. at 560 (Article III standing
                       2   requires “a causal connection between the injury and the conduct complained of”).
                       3   As Plaintiff concedes, the allegedly misleading statements on the packaging of the
                       4   Duet Glide Swing and DreamGlider are different from each other and different from
                       5   those on the packaging of the Little Lounger Seat. Compl. ¶¶ 4(a–c). And at no
                       6   point in the Complaint does Plaintiff allege that she bought either a Duet Glide
                       7   Swing or a DreamGlider. Thus, Plaintiff cannot have any injury—let alone a
                       8   concrete and particularized injury—caused by advertising statements associated
                       9   with the Duet Glide Swing or DreamGlider. See, e.g., Bobo v. Optimum Nutrition,
                     10    Inc., 2015 WL 13102417, at *3 (S.D. Cal. Sept. 11, 2015) (“The Court is not
                     11    persuaded that Plaintiff should be allowed to pursue claims based on products he did
                     12    not purchase because he has not alleged the requisite economic injury-in-fact as to
                     13    those products.”); Contreras v. Johnson & Johnson Consumer Cos., 2012 WL
                     14    12096581, at *2 (C.D. Cal. Nov. 29, 2012) (“Having admittedly not purchased three
                     15    of the four sunscreen products at issue in this case, Plaintiff cannot have suffered any
                     16    injury in fact with respect to those products, and therefore lacks Article III standing
                     17    in that regard.”). As a result, Plaintiff has no plausible basis to claim that her
                     18    purchase of the Little Lounger Seat gives her standing to assert fraud-based claims
                     19    relating to those unpurchased products. See Allen v. Hylands, Inc., 2012 WL
                     20    1656750, at *5 (C.D. Cal. May 2, 2012) (“Plaintiffs lack standing to assert claims
                     21    arising out of any alleged false or misleading statements that Defendants made
                     22    about their homeopathic products that Plaintiffs have not purchased.”).
                     23          Moreover, the Little Lounger, Duet Glide, and DreamGlider are not different
                     24    “versions” of the same product; each is a unique product with a concept and design
                     25    distinct from the other two products. Even from the photos in the Complaint, it is
                     26    apparent that the design of the Duet Glide and DreamGlider—which are not included
                     27    in the voluntary recall of the Little Lounger Seat—differ in material respects from the
                     28    Little Lounger. Compl. ¶ 19. Because the unpurchased products are distinct products
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -10-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 18 of 32 Page ID #:67



                       1   with distinct statements on the packaging, and because Plaintiff’s claims depend on
                       2   the products’ design and marketing, the Court would have to engage in an
                       3   individualized inquiry into the design and allegedly false statements for each
                       4   product to determine what, if any, similarity exists between them and the Little
                       5   Lounger. This also defeats Plaintiff’s standing as to the unpurchased products. See,
                       6   e.g., Rushing v. Williams-Sonoma, Inc., 2016 WL 4269787, at *3 (N.D. Cal. Aug. 15,
                       7   2016) (holding that plaintiff lacked standing to sue for products he did not purchase
                       8   because he may only “pursue claims for products with identical product composition
                       9   and/or appearance”); Ang v. Bimbo Bakeries USA, Inc., 2014 WL 1024182, at *9
                     10    (N.D. Cal. Mar. 13, 2014) (dismissing claims based on unpurchased products
                     11    because the court would be required to make “numerous contextual determinations”
                     12    to determine if the products were sufficiently similar); Stephenson v. Neutrogena
                     13    Corp., 2012 WL 8527784, at *1 (N.D. Cal. July 27, 2012) (same).
                     14          D.     Plaintiff Lacks Standing to Seek Injunctive Relief
                     15          It is axiomatic that Plaintiff must “demonstrate standing for . . . each form of
                     16    relief that is sought” in the Complaint. Town of Chester v. Laroe Estates, Inc., ---
                     17    U.S. ---, 137 S.Ct. 1645, 1650 (2017). To establish standing to pursue injunctive
                     18    relief, Plaintiff must allege facts showing an “actual and imminent” future injury.
                     19    Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). Moreover, the impending
                     20    future injury must be similar to the injury Plaintiff already suffered; “[a]bsent a
                     21    sufficient likelihood that [she] will again be wronged in a similar way, [Plaintiff is]
                     22    no more entitled to an injunction than any other citizen.” City of Los Angeles v.
                     23    Lyons, 461 U.S. 95, 111 (1983). This requirement is often dispositive of injunctive
                     24    relief claims in “consumer fraud” actions like this one, because at the time of filing
                     25    suit the plaintiff already “knows” the product was supposedly “deceptively
                     26    advertised” and thus is unlikely to be deceived again by the same advertisement or
                     27    injured again by purchasing the product. See, e.g., Bell v. Blizzard Entm’t, Inc.,
                     28    2013 WL 12063912, at *5 (C.D. Cal. Apr. 3, 2013). Although the Ninth Circuit has
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -11-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 19 of 32 Page ID #:68



                       1   held that a plaintiff in such a case may be able to establish standing for injunctive
                       2   relief, she can only do so by plausibly alleging a likelihood that she will purchase
                       3   the product again in the future. See Davidson v. Kimberly-Clark Corp., 889 F.3d
                       4   956, 969 (9th Cir. 2018).
                       5         Here, Plaintiff does not—and cannot—establish a likelihood of future injury
                       6   to establish standing to seek prospective injunctive relief. First, she does not allege
                       7   an intention to purchase a Little Lounger Seat in the future; and the product is no
                       8   longer being sold, so she could not do so even if she intended to. Second, the
                       9   gravamen of Plaintiff’s claims is that no “inclined sleep” product is “suitable for
                     10    infants.” Thus, Plaintiff cannot plausibly allege she intends to purchase any of the
                     11    products identified in the Complaint when she now believes them all to be unsafe.
                     12    Because Plaintiff cannot demonstrate she is likely to suffer a similar economic
                     13    injury in the future by paying for an deceptively marketed “inclined sleeper,” she
                     14    lacks standing to obtain injunctive relief, and that claim should be dismissed—
                     15    without leave to amend—under Rule 12(b)(1). See Bell 2013 WL 12063912, at *5
                     16    (injunctive relief claim dismissed with prejudice where plaintiff failed “to
                     17    demonstrate that [ ] she is realistically threatened by a repetition of the violation”).
                     18
                                 E.     Plaintiff Lacks Standing to Seek Monetary Relief Because Her
                     19                 Damages Claims Are Mooted by the Recall
                     20          Plaintiff’s claims for monetary relief are moot given the recall and
                     21    accompanying offer of refunds to purchasers of the Little Lounger Seat. A case can
                     22    be rendered moot for purposes of Article III where certain “relief or events have
                     23    completely and irrevocably eradicated the effects of the alleged violation.” City of
                     24    Los Angeles v. Davis, 440 U.S. 625, 631 (1979). The Ninth Circuit has recognized
                     25    that one of the principal ways for a case to become moot is where “an opposing party
                     26    has agreed to everything the other party has demanded.” GCB Commc’ns v. U.S. S.
                     27    Commc’ns, 650 F.3d 1257, 1267 (9th Cir. 2011). Here, Plaintiff seeks monetary
                     28    remedies in the form of restitution, “compensatory damages,” and other forms of
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -12-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 20 of 32 Page ID #:69



                       1   ancillary relief—but all of these are based on allegedly “overpaying” for the product,
                       2   and are therefore mooted by Defendants’ offer to refund the purchase price.
                       3         First, Plaintiff’s claims for restitution are moot. Courts frequently recognize
                       4   that a plaintiff’s claims for restitution based on the purchase price of the product are
                       5   moot where, as here, the plaintiff is offered a refund. See Vavak v. Abbott Labs.,
                       6   Inc., 2011 WL 10550065, at *3 (C.D. Cal. June 17, 2011) (“Because Abbott offered
                       7   a full refund to consumers who purchased infant formula from the affected lots, []
                       8   Plaintiff's request for restitution of the monies spent on the product is moot.”);
                       9   Tosh-Surryhne v. Abbott Labs. Inc., 2011 WL 4500880, at *4 (E.D. Cal. Sept. 27,
                     10    2011) (same). Because Plaintiff is already entitled to a refund of the purchase price,
                     11    including sales tax, for the Little Lounger Seat she purchased (or an amount equal
                     12    to the MSRP of $80 if she lacks sufficient proof of her purchase), Plaintiff’s request
                     13    for restitution of the money she spent on the Little Lounger is moot.
                     14          Second, Plaintiff claims for “compensatory damages” are similarly moot
                     15    because these claims are essentially claims for restitution. As an initial matter,
                     16    “[n]either the UCL nor the FAL authorize compensatory damages,” K&N Eng’g,
                     17    Inc. v. Spectre Performance, 2010 WL 11468976, at *9 (C.D. Cal. Feb. 9, 2010);
                     18    and while the CLRA permits recovery of “actual damages,” Plaintiff does not (and
                     19    cannot) allege any “actual damages” beyond the amount she supposedly “overpaid”
                     20    for the Little Lounger Seat. See, e.g., Bertram v. Terayon Comm’ns Sys., Inc., 2001
                     21    WL 514358, at *3 (C.D. Cal. Mar. 27, 2001) (“[A]s Plaintiffs define restitution
                     22    here, it is indistinguishable from the money damages remedy.”). Simply put,
                     23    Plaintiff does not and cannot show any alleged economic harm that is not mooted
                     24    by her existing entitlement to a refund pursuant to the recall.
                     25          Even if Plaintiff’s damages claims were not constitutionally moot, courts
                     26    have the inherent power to find a case prudentially moot where “events so overtake
                     27    a lawsuit that the anticipated benefits of a remedial decree no longer justify the
                     28    trouble of deciding the case on the merits.” Winzler v. Toyota Motor Sales, U.S.A.
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -13-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 21 of 32 Page ID #:70



                       1   Inc., 681 F.3d 1208, 1210 (10th Cir. 2012); Cheng v. BMW of N. Am., LLC, 2013
                       2   WL 3940815, at *2 (C.D. Cal. July 26, 2013) (“Under the doctrine of prudential
                       3   mootness, there are circumstances under which a controversy, not constitutionally
                       4   moot, is so ‘attenuated that considerations of prudence and comity … counsel [the
                       5   court] to stay its hand, and to withhold relief it has the power to grant.’”). Here, as
                       6   in Winzler and Cheng, Defendants have already provided all the relief Plaintiff
                       7   could plausibly claim: the Little Lounger Seat has been recalled, and purchasers
                       8   have been offered refunds. Thus, “[e]ven though a flicker of life may be left in [this
                       9   case] . . . [this] case [has reached] the point where prolonging the litigation any
                     10    longer would itself be inequitable.” Winzler, 681 F.3d at 1210. As Justice Gorsuch
                     11    aptly observed, “[p]erhaps the lawyers would benefit if this would-be class action
                     12    labored on through certification, summary judgment, and beyond. But it’s hard to
                     13    see how anyone else could.” Id. at 1211.
                     14           For these reasons, Plaintiff lacks Article III standing because she has no
                     15    injury in fact and, even if she did, she already has a remedy to redress that “injury.”
                     16    The Complaint should be dismissed for lack of subject matter jurisdiction.
                     17
                           IV.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                     18           UNDER RULE 12(B)(6)
                     19           Even if the Complaint adequately alleged facts to establish Plaintiff’s
                     20    standing (it does not), the facts alleged fail to state a claim for relief.
                     21
                                  A.     Plaintiff’s CLRA Claim Must Be Dismissed For Failure to Plead
                     22                  the Required Elements for a Damages Claim
                     23           Plaintiff’s CLRA claim is improperly pled and must be dismissed. That cause
                     24    of action is brought under various subsections of Cal. Civ. Code § 1770(a), which
                     25    apply to any “transaction intended to result or which results in the sale or lease of
                     26    goods or services to any consumer.” The statute defines “consumer” as “an
                     27    individual who seeks or acquires, by purchase or lease, any goods or services for
                     28    personal, family, or household purposes.” Cal. Civ. Code §§ 1761(d). But nowhere
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                     -14-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 22 of 32 Page ID #:71



                       1   does the Complaint allege that Plaintiff purchased the Little Lounger Seat for
                       2   personal, family, or household purposes (as opposed to, for example, purchasing it
                       3   for use at a day care facility or other business). Thus, the CLRA claim must be
                       4   dismissed. See Campbell v. eBay, Inc., 2013 WL 4764526, at *5 (N.D. Cal. Sept. 5,
                       5   2013) (CLRA claim dismissed for failure to “allege facts showing that [plaintiff] is
                       6   a ‘consumer’ as contemplated by the CLRA.”).
                       7         In addition, Plaintiff’s CLRA damages claim must be dismissed because
                       8   Plaintiff failed to abide by the mandatory notice provisions in § 1782, which require
                       9   a consumer to notify a defendant of any alleged violations of the CLRA 30 or more
                     10    days “prior to the commencement of an action for damages.” Cal. Civ. Code §
                     11    1782(a). Here, Plaintiff alleges she sent the notice letter to Defendants on February
                     12    19, 2020 (Compl. ¶ 102), and filed this action the very next day, February 20, 2020.
                     13    To state what is obvious: this does not comply with the mandatory 30-day notice
                     14    requirement, and Plaintiff’s statement that her provision of notice to Defendants
                     15    “complies in all respects with California Civil Code §1782(a)” (id.) is demonstrably
                     16    false. Plaintiff’s CLRA claim must be dismissed on that basis. See, e.g., Von Grabe
                     17    v. Sprint PCS, 312 F. Supp. 2d 1285, 1304 (S.D. Cal. 2003) (dismissing with
                     18    prejudice CLRA claim for failure to comply with § 1782’s notice requirements)
                     19          The only open question is whether the CLRA damages claim should be
                     20    dismissed with or without prejudice. Although district courts in this Circuit are split
                     21    on the issue, many dismiss the CLRA damages claim with prejudice for failure to
                     22    adhere to the notice requirements. See, e.g., Von Grabe, 312 F. Supp. 2d at 1304;
                     23    Laster v. T-Mobile USA, Inc., 407 F. Supp. 2d 1181, 1196 (S.D. Cal. 2005)
                     24    (“Because Plaintiffs failed to provide notice to Defendants pursuant to § 1782(a),
                     25    their claim for damages under the CLRA must be dismissed with prejudice.”);
                     26    Beckman v. Ariz. Canning Co., 2019 WL 4277393, at *12 (S.D. Cal. Sept. 9, 2019)
                     27    (same). The reason dismissal with prejudice is warranted is that the “clear intent” of
                     28    the 30-day notice requirement is to “facilitate pre-complaint settlements of
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                  -15-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 23 of 32 Page ID #:72



                       1   consumer actions where possible,” which is only done “by a literal application of
                       2   the notice provisions.” Outboard Marine Corp. v. Superior Court, 52 Cal. App. 3d
                       3   30, 41 (1975); see also Laster, 407 F. Supp. 2d at 1196 (“Strict adherence to the
                       4   statute’s notice provision is required to accomplish the Act’s goals of expeditious
                       5   remediation before litigation.”). By filing the Complaint just a day after sending her
                       6   letter to Defendants, Plaintiff deprived Defendants of the “statutorily required
                       7   opportunity for settlement” and thus undermined the CLRA’s “goals of remediation
                       8   before litigation.” Id. This weighs in favor of dismissing the CLRA damages claim
                       9   with prejudice. See Cattie v. Wal-Mart Stores, Inc., 504 F. Supp. 2d 939, 950 (S.D.
                     10    Cal. 2007) (“Plaintiff claimed damages without giving the statutorily required
                     11    opportunity for settlement; [therefore], Plaintiff’s claim for damages under the
                     12    CLRA must be dismissed with prejudice.”).
                     13
                                 B.     Plaintiff Fails to Allege Facts Sufficient to Support Her Fraud-
                     14                 Based Claims
                     15          Plaintiff brings claims for common-law fraud, as well as statutory claims
                     16    under California’s CLRA, UCL, and FAL, based on supposed “fraudulent
                     17    representations and omissions” (Compl. ¶ 64), but the Complaint’s scattershot
                     18    allegations reveal no coherent theory as to what advertising statements were
                     19    supposedly false or what information Defendants were required to disclose. Again,
                     20    the mere fact that Plaintiff purchased a product that was later recalled does not
                     21    establish a factual basis that Defendants engaged in fraud; to make such an
                     22    allegation plausible, Plaintiff must satisfy the heightened pleading requirements of
                     23    Rule 9(b). See Avila v. Vita Pharma., Inc., 2013 WL 12124054, at *2 (C.D. Cal. Feb.
                     24    7, 2013) (it is well settled that “Rule 9(b) applies to claims brought under the UCL,
                     25    the FAL, and the CLRA”). “Rule 9(b) demands the circumstances constituting the
                     26    alleged fraud be specific enough to give defendants notice of the particular
                     27    misconduct . . . so that they can defend against the charge and not just deny that they
                     28    have done anything wrong.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -16-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 24 of 32 Page ID #:73



                       1   Cir. 2009). Thus, Plaintiff’s allegations regarding alleged misrepresentations and
                       2   omissions “must be accompanied by the who, what, when, where, and how of the
                       3   misconduct charged.” Vess v. Ciba–Geigy Corp., 317 F.3d 1097, 1106 (9th Cir. 2003).
                       4
                                        1.     The Complaint Fails to Identify Any Affirmative
                       5                       Misrepresentations Upon Which Plaintiff Relied
                       6         Plaintiff’s FAL claim, and her fraud, CLRA, and UCL claims to the extent
                       7   they are based on alleged misrepresentations, fail because the Complaint nowhere
                       8   identifies any false or misleading statement relating to the Little Lounger Seat upon
                       9   which Plaintiff relied. Indeed, a close reading of the Complaint leaves one
                     10    wondering what misrepresentations Plaintiff believes were part of the Little
                     11    Lounger Seat’s advertising. The Complaint identifies only three marketing
                     12    statements relating to that product: the word “Lounger” on the product’s box; and
                     13    two other statements—“this product was designed with your baby’s comfort in
                     14    mind,” and “the cushioned deep seat has an adjustable recline so that you can find
                     15    just the right position for your little one”—which Plaintiff vaguely states are found
                     16    in “other materials used to promote” the Little Lounger Seat. Compl. ¶ 4a. But
                     17    these statements cannot support a fraudulent misrepresentation claim because
                     18    Plaintiff does not allege which of these statements (if any) she saw or relied on,
                     19    where or when she saw them, or how they were material to her. See Kearns, 567
                     20    F.3d at 1126 (affirming dismissal of false advertising claims under Rule 9(b) where
                     21    the complaint failed to “specify when [plaintiff] was exposed to [advertisements],
                     22    which ones he found material . . . [or] which sales material he relied upon in
                     23    making his decision to buy” the product); Elias v. Hewlett-Packard Co., 903 F. Supp.
                     24    2d 843, 858 (N.D. Cal. 2012) (dismissing misrepresentation claims because the
                     25    plaintiff “failed to specifically allege that he saw any of the statements that he claims
                     26    are misleading, or where he saw them, under what circumstances, how they impacted
                     27    his purchasing decision, etc.”). Plaintiff’s vague, boilerplate allegation that she
                     28    “relied on Defendant’s representations” and believed she was buying a product that
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -17-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 25 of 32 Page ID #:74



                       1   was “suitable for infants” (Compl. ¶ 9) is insufficient to satisfy these requirements, as
                       2   it is “neither sufficiently particular nor particularly plausible.” Romero v. Flowers
                       3   Bakeries, LLC, 2015 WL 2125004, at *4 (N.D. Cal. May 6, 2015).
                       4         Moreover, Plaintiff does not allege—nor could she—that these statements are
                       5   false or deceptive. To satisfy Rule 9(b), Plaintiff “must set forth what is false or
                       6   misleading about a statement, and why it is false.” Vess, 317 F.3d at 1106. Nowhere
                       7   does the Complaint explain what is false or misleading about calling the product a
                       8   “Lounger,” or stating the product “was designed with your baby’s comfort in mind”
                       9   and has a “cushioned deep seat [with] an adjustable recline.”
                     10          Without any marketing statement upon which to base her misrepresentation
                     11    claims regarding the product she purchased, Plaintiff resorts to sleight of hand: she
                     12    groups the Little Lounger Seat together with two different products (the Duet Glide
                     13    Swing and DreamGlider), labels them all “inclined sleepers,” and then generally
                     14    alleges there were falsely advertised as “safe environments for infants for sleep.”
                     15    Compl. ¶ 24. This is impermissible for several reasons. First, Plaintiff cannot assert
                     16    “false advertising” claims based on products she never purchased. E.g., Romero,
                     17    2015 WL 2125004, at *5. Plaintiff’s various allegations regarding the Duet Glide
                     18    Swing and DreamGlider are utterly irrelevant to her claim that she was misled into
                     19    purchasing a Little Lounger Seat.
                     20          Second, the products were not, in fact, similarly marketed. Plaintiff does not
                     21    allege the Little Lounger Seat was advertised or otherwise represented to be a
                     22    “sleeper” of any kind. Plaintiff’s misrepresentation claims must be based on actual
                     23    representations, not on her subjective categorization of the product in a way that she
                     24    believes will shore up her threadbare allegations of “fraud.” Indeed, it appears these
                     25    unpurchased products were inserted into the Complaint for the specific purpose of
                     26    bolstering Plaintiff’s allegation that the Little Lounger Seat is a so-called “sleeper,”
                     27    thus allowing her to attack its advertising on that basis—despite the absence of any
                     28    facts showing that Defendants ever marketed the Litter Lounger Seat as such.
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -18-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 26 of 32 Page ID #:75



                       1         Third, courts prohibit plaintiffs from “mak[ing] generalized assertions of
                       2   exemplary misrepresentations across of range of products” to support false
                       3   advertising claims. Romero, 2015 WL 2125004, at *4; see also Thomas v. Costco
                       4   Wholesale Corp., 2013 WL 1435292, at *6 (N.D. Cal. Apr. 9, 2013). In Romero, for
                       5   example, the plaintiff asserted misrepresentation claims against a bakery for several
                       6   different marketing statements contained on a number of different products, only
                       7   some of which the plaintiff had actually purchased herself. But the complaint failed
                       8   to clearly allege “what specific representations she perceived on each purchased
                       9   product, what she interpreted those representations to mean, and how those
                     10    representations were false.” Romero, 2015 WL 2125004, at *4. “Plaintiff cannot
                     11    simply identify a list of products, allege a slew of problems with Defendants’
                     12    labeling of those products, and then ask Defendant and the Court to mix and match.”
                     13    Id. Thus, the court concluded that the plaintiff’s “undifferentiated allegations of
                     14    misrepresentations and mislabeling made across purchased and unpurchased
                     15    products amount to an omnibus assertion that Defendant generally acted wrongly.
                     16    This is insufficient under Rule 9(b).” Id. The same is true here: because Plaintiff fails
                     17    to “provide a clear and unambiguous account of the allegedly fraudulent, deceptive,
                     18    or misrepresentative statements with the specificity required by Rule 9,” her
                     19    misrepresentation claims must be dismissed. Thomas, 2013 WL 1435292, at *6.
                     20                 2.     Plaintiff Fails to Plausibly Allege an Actionable Omission
                     21          Plaintiff also bases her fraud, CLRA, and UCL claims on an alleged
                     22    “fraudulent omission,” yet the Complaint never articulates what information
                     23    Defendants were legally obligated to disclose to her regarding the Little Lounger
                     24    Seat. “To meet Rule 9(b)'s requirements in this case, Plaintiff[ ] at a minimum must
                     25    describe the content of the omission and where the omitted information should or
                     26    could have been revealed.” Sims v. Kia Motors Am., Inc., 2014 WL 12558251, at *4
                     27    (C.D. Cal. Oct. 8, 2014). Yet the Complaint does nothing more that repeat
                     28    Plaintiff’s vague mantra that the Little Lounger Seat is not “suitable for infants,”
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -19-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 27 of 32 Page ID #:76



                       1   which is insufficiently precise to satisfy Rule 9(b). See id. (dismissing fraudulent
                       2   omission claim because the complaint failed to state “specifically what Defendants
                       3   had to disclose,” and “the lack of precision in the [complaint] leaves Defendants to
                       4   guess exactly what information it was obliged to disclose”); Cadena v. Am. Honda
                       5   Motor Co., 2019 WL 3059931, at *13 (C.D. Cal. May 29, 2019) (same).
                       6           To the extent Plaintiff alleges that Defendants were obligated to disclose that
                       7   “positioning an infant at an incline between 10 and 30 degrees . . . increases the risk
                       8   of death by asphyxiation” (Compl. ¶ 5), Plaintiff fails to allege facts establishing
                       9   Defendants knew the Little Lounger Seat posed such a risk at the time she
                     10    purchased the product in July 2018. Although Plaintiff claims that “Defendants
                     11    knew about these risk for as long as they sold” the product (Compl. ¶ 6), she sets
                     12    forth no facts to back up that conclusory assertion.
                     13            First, she states that “the American Academy of Pediatrics (‘AAP’) and other
                     14    consumer groups repeatedly issued warning about the serious dangers of inclined
                     15    sleepers” (id.), but beyond that vague assertion she provides no further details. The
                     16    Complaint nowhere identifies any “warning” issued by the AAP or any other
                     17    consumer group regarding “inclined sleepers,” much less when the unidentified
                     18    “warnings” were issued. Plaintiff devotes over five pages of the Complaint to a
                     19    discussion of Sudden Infant Death Syndrome (SIDS) (id. ¶¶ 29-38)—an entirely
                     20    different phenomena that has nothing to do with the alleged association between
                     21    inclined sleep positions and a risk of positional asphyxiation described in the
                     22    Complaint. As the NIH makes unequivocally clear, “SIDS is not the same as
                     23    suffocation and is not caused by suffocation.”2 The Complaint makes no attempt to
                     24    explain how these statements regarding recommendations to reduce the risk of
                     25    SIDS, none of which mention “inclined sleepers,” pertain to a disclosure
                     26    Defendants were legally required to make regarding some alleged risk of positional
                     27
                     28    2
                               https://safetosleep.nichd.nih.gov/safesleepbasics/SIDS/SIDSisNot
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -20-           CASE NO. 5:20-CV-00347-SVW-SHK

                                   MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 28 of 32 Page ID #:77



                       1   asphyxia posed by the Little Lounger Seat—which, again, was not marketed as a
                       2   “sleeper” or “inclined sleeper.”
                       3         Plaintiff next alleges that in April 2019, the CPSC began working with
                       4   manufacturers to recall “inclined sleepers.” Compl. ¶ 6. But this is long after Plaintiff
                       5   purchased her Seat, and thus cannot establish Defendants’ knowledge at the requisite
                       6   time. Indeed, Plaintiff’s reckless allegation that Defendants have always known the
                       7   Little Lounger Seat posed an asphyxiation risk is implausible given that there have
                       8   been no reports of a single incident of positional asphyxiation in a Little Lounger
                       9   Seat. This underscores why Rule 9(b) demands a stronger factual basis for such
                     10    claims to survive a motion to dismiss—and lays bare how overreaching Plaintiff’s
                     11    accusations actually are. The facts in the Complaint simply do not make the showing
                     12    necessary to satisfy Rule 9(b) regarding any alleged fraudulent omission.
                     13          C.     Plaintiff Fails to Allege a Breach of Warranty Claim
                     14          Plaintiff’s breach of warranty claims fail because she does not allege facts
                     15    sufficient to establish that any warranty was breached.
                     16          First, Plaintiff fails to plead the existence of an express warranty. It appears
                     17    Plaintiff’s theory is that marketing statements associated with the Little Lounger
                     18    Seat constitute written warranties (Compl. ¶¶ 77-79), but as noted above she does
                     19    not identify any such statements with the requisite specificity to demonstrate they
                     20    constitute an express warranty upon which she relied in purchasing product. See,
                     21    e.g., In re NJOY Consumer Class Action Litig., 2014 WL 12586074, at *18 (C.D.
                     22    Cal. Oct. 20, 2014) (“General assertions about statements included in a variety of
                     23    advertisements and on a variety of packages do not state a claim for breach of
                     24    express warranty.”). Moreover, Plaintiff fails to allege that her Little Lounger Seat
                     25    actually malfunctioned or otherwise failed to perform “as warranted.”
                     26          The same is true with respect to Plaintiff’s claim for breach of implied
                     27    warranty. Plaintiff alleges the implied warranty of merchantability was breached
                     28    because her Little Lounger Seat is “completely unusable” due to the alleged “safety
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -21-           CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 29 of 32 Page ID #:78



                       1   risk” associated with the Seat, and that the alleged “safety risk” is “substantially
                       2   likely to manifest” in the product. Compl. ¶¶ 89-90. But the documents incorporated
                       3   into the Complaint establish that since the Little Lounger Seat was first sold seven
                       4   years ago, there have been zero reported incidents of the so-called risk ever
                       5   materializing. Nor does Plaintiff plead any facts regarding her own use of the
                       6   product, which she presumably has used without incident. The allegations in the
                       7   Complaint come nowhere close to establishing that children using the Little Lounger
                       8   Seat are “substantially certain” to asphyxiate. Thus, Plaintiff does not plausibly
                       9   allege—and cannot plausibly allege—a breach of any implied warranty.
                     10    V.    PLAINTIFF’S NATIONWIDE CLASS ALLEGATIONS SHOULD BE
                                 DISMISSED UNDER RULE 12(B)(6), 12(B)(1), AND/OR STRICKEN
                     11          UNDER RULE 12(F)
                     12          The Court should dismiss Plaintiff’s generic common-law claims (Counts I-
                     13    IV) on behalf of a proposed nationwide class because Plaintiff fails to identify the
                     14    jurisdiction(s) under which she brings these claims and therefore fails to state a
                     15    claim. To the extent Plaintiff brings those claims under California law, they should
                     16    be stricken because Plaintiff cannot assert California common-law claims on behalf
                     17    of a single nationwide class; and to the extent they are brought under the laws of
                     18    other states, they must be dismissed because Plaintiff lacks standing to sue under the
                     19    laws of states in which she does not reside and did not purchase the product at issue.
                     20          A.     The Failure to Specify the Applicable Law Requires Dismissal
                     21          The Court should dismiss Plaintiff’s common-law causes of action because
                     22    she fails to identify the jurisdiction(s) under which she brings these claims. See In
                     23    re Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033, 1088 (S.D. Cal.
                     24    2017) (“[P]laintiffs claim unjust enrichment generally, and do not list any particular
                     25    jurisdictions to which the allegation should apply. This alone is fatal to [Plaintiffs’]
                     26    unjust enrichment claim.”). This type of “generic pleading” is improper because
                     27    there are significant variations in state law, and thus failing to identify which
                     28    jurisdiction’s law applies violates the basic notice pleading requirements of Rule 8.
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -22-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 30 of 32 Page ID #:79



                       1   Gram v. Intelligender, 2010 WL 11601035, at *4 (C.D. Cal. Oct. 8, 2010)
                       2   (dismissing nationwide claims that failed to specify which states’ laws applied
                       3   because it not only “den[ies] defendants notice of the claim brought against them,
                       4   but also makes it impossible for the Court to assess whether the claim has been
                       5   adequately pled.”); In re Static Random Access Memory Antitrust Litig., 580 F.
                       6   Supp. 2d 896, 910 (N.D. Cal. 2008) (dismissing Plaintiffs’ nationwide unjust
                       7   enrichment claims, in part, because “until Plaintiffs indicate which States’ laws
                       8   support their claim, the Court cannot assess whether the claim has been adequately
                       9   pled”). Accordingly, Plaintiff’s non-jurisdiction specific claims must be dismissed.
                     10
                                 B.     Plaintiff’s Nationwide Class Allegations Should Be Stricken Under
                     11                 Rule 12(f)
                     12          Plaintiff’s common-law causes of action are brought on behalf of every person
                     13    in the United States who bought a Little Lounger Seat, Duet Glide Swing, and
                     14    DreamGlider. Compl. ¶ 24. To the extent Plaintiff is attempting to assert California
                     15    common law claims on behalf of a single nationwide class, she cannot do so because
                     16    California lacks the necessary “significant contact” with the claim of “each class
                     17    member.” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589-90 (9th Cir. 2012).
                     18    Moreover, differences in state laws prohibit a single national class.
                     19          It is well settled that application of California law to out-of-state class
                     20    members is unconstitutional absent a showing that California “has a significant
                     21    contact or significant aggregation of contacts to the claims of each class member.”
                     22    Wash. Mut. Bank v. Superior Court, 24 Cal. 4th 906, 921 (2001); see also Mazza,
                     23    666 F.3d at 589 (same). Here, California has no connection to this matter beyond the
                     24    fact that this Plaintiff (and other California residents) purchased Little Lounger Seats
                     25    in this State, which is insufficient to show “significant contact or significant
                     26    aggregation of contacts to the claims of each class member.” Wash. Mut. Bank, 24
                     27    Cal. 4th at 921. Thus, under the circumstances of this case, Plaintiff cannot assert
                     28    California common law claims on behalf of a nationwide class without violating due
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                    -23-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 31 of 32 Page ID #:80



                       1   process. See Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 821 (1985) (due process
                       2   prohibits plaintiffs from applying the forum state’s law to the claims of putative class
                       3   members in other states where the transactions at issue bear “little or no relationship
                       4   to the forum”); Marsh v. First Bank of Del., 2014 WL 554553, at *10-11 (N.D. Cal.
                       5   Feb. 7, 2014) (application of California law to nationwide class would be
                       6   unconstitutional where the defendants were not incorporated or headquartered in
                       7   California, and none of the defendants’ wrongful conduct occurred in California).
                       8         In addition, material differences in state laws also preclude Plaintiff’s
                       9   common-law claims from going forward on a nationwide basis. For example, unjust
                     10    enrichment is not a standalone cause of action in California—unlike in some other
                     11    states—and the Ninth Circuit has stated that “[t]he elements necessary to establish a
                     12    claim for unjust enrichment also vary materially from state to state.” Mazza, 666
                     13    F.3d at 591. Indeed, “[n]o court in this Circuit has certified a nationwide unjust
                     14    enrichment class since Mazza.” Stitt v. Citibank, 2015 WL 9177662, at *4 n.4 (N.D.
                     15    Cal. Dec. 17, 2015). Similarly, the elements of breach of warranty claims vary
                     16    across many states, precluding a nationwide class on those claims. See Tsonev v.
                     17    Kia Motors Am., Inc., 2016 WL 10000244 at *5 (C.D. Cal. Nov. 9, 2016) (striking
                     18    nationwide breach of implied warranty class because “[v]ariations in state law can
                     19    swamp any common issues and interject a multitude of different legal standards
                     20    governing a particular claim.”); Darisse v. Nest Labs, Inc., 2016 WL 4385849, at
                     21    *12 (N.D. Cal. Aug. 15, 2016) (identifying eight states that do not require privity
                     22    for breach of implied warranty and fifteen that do); Kramer v. Wilson Sporting
                     23    Goods Co., 2013 WL 12133670, at *4-6 (C.D. Cal. Dec. 13, 2013) (striking
                     24    nationwide breach of express warranty class due to “material differences between
                     25    California law and the laws of other states”); Route v. Mead Johnson Nutrition Co.,
                     26    2013 WL 658251, at *7-9 (C.D. Cal. Feb. 21, 2013) (same). The same is true for
                     27    Plaintiff’s fraud claim. See DeArmey v. Hawaiian Isles Kona Coffee Co., 2019 WL
                     28    6723413, at *3 (C.D. Cal. July 22, 2019) (“The nationwide claim for fraud invokes
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                   -24-          CASE NO. 5:20-CV-00347-SVW-SHK

                                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
          Case 5:20-cv-00347-SVW-SHK Document 10-1 Filed 04/15/20 Page 32 of 32 Page ID #:81



                       1   common law that varies materially from state to state.”). Because Plaintiff cannot
                       2   assert California common-law claims on behalf of a nationwide class without
                       3   violating due process, and material differences in state common law prevent the
                       4   national treatment of Plaintiff’s common-law claims, the Court should strike
                       5   Plaintiff’s nationwide class from the Complaint.
                       6
                                     C.        Plaintiff’s Nationwide Class Allegations Should Be Dismissed
                       7                       Because She Lacks Standing
                       8             Assuming Plaintiff’s generic “unjust enrichment” and “implied warranty”
                       9   causes of action are attempting to invoke the common law of other states, not just
                     10    California, those claims must be dismissed because Plaintiff lacks standing to bring
                     11    claims under the laws of states in which she does not reside or where she did not
                     12    purchase the product at issue. Mollicone v. Universal Handicraft, Inc., 2017 WL
                     13    440257, at *9 (C.D. Cal. Jan. 30, 2017) (“[W]hen a representative is lacking for a
                     14    particular state, all claims based on that state’s laws are subject to dismissal.”);
                     15    DeArmey, 2019 WL 6723413, at *3 (dismissing plaintiff’s nationwide common law
                     16    claims for lack of standing). Plaintiff here has no standing to bring claims under the
                     17    laws of other states because she is the sole class representative, and does not allege
                     18    that she purchased a Little Lounger Seat anywhere other than California.
                     19    Therefore, Plaintiff’s common law claims should be dismissed.
                     20    VI.       CONCLUSION
                     21              For the foregoing reasons, the Complaint should be dismissed under Rule
                     22    12(b)(1) for lack of subject-matter jurisdiction and/or under Rule 12(b)(6) for
                     23    failure to state a claim.
                     24    Dated:           April 15 , 2020         Schiff Hardin LLP
                     25
                                                                    By:       /s/
                     26                                                   Steven E. Swaney
                                                                          Attorneys for Defendants Graco Children’s
                     27                                                   Products Inc. and Newell Brands Inc.
                           CH2\23215040.2
                     28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI SCO
                                                                      -25-           CASE NO. 5:20-CV-00347-SVW-SHK

                                    MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
